Citation Nr: 1642340	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2.  Entitlement to service connection for a right hand/finger disorder as secondary to the service-connected right elbow disability.

3.  Entitlement to service connection for a right wrist disorder as secondary to the service-connected right elbow disability.

4.  Entitlement to an increased rating in excess of 10 percent for right elbow arthralgia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

After the Agency of Original Jurisdiction (AOJ) issued a May 2015 Statement of the Case on the back disorder currently on appeal, the Veteran submitted evidence not yet considered by the AOJ in the first instance.  See July 2015 statement from Dr. A. C.  On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 
38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal in May 2015 (i.e., after February 2, 2013), and has not requested AOJ review.  Accordingly, the Board may consider the evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran has currently diagnosed cervical and lumbar spine DDD and DJD.

2.  Degenerative arthritis of the spine was not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of degenerative arthritis of the spine have not been continuous since service separation.

4.  The Veteran's degenerative DDD and arthritis of the spine are not etiologically related to service.

5.  The Veteran's currently diagnosed degenerative changes of the wrist and finger are not caused or aggravated by the service-connected right elbow disability.

6.  The Veteran's right elbow disability has not been manifested by ankylosis, limitation of flexion to 90 degrees, limitation of extension to 45 degrees, flail joint of the elbow, impairment of the radius or ulna, bone fusion, limitation of pronation with motion lost beyond the last quarter of the arc, or limitation of supination to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a spine disorder, to include DDD and DJD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right hand/finger disorder as secondary to the service-connected right elbow disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for a right wrist disorder as secondary to the service-connected right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a disability rating in excess of 10 percent for right elbow arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in May 2013, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, 

as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in February 2010 (elbow, hand, wrist) and July 2013 (spine).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion considered all the pertinent evidence of record, the Veteran's reported in-service symptoms, and provided a complete rationale for the opinions stated.  

As for the right elbow condition, there have been no allegations of worsening that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  Here, the Veteran had not stated his right elbow condition had worsened in any way, nor does the medical evidence suggest such.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  The last examination report from 2010 was thorough and consistent with the Veteran's statements as to the symptoms and impairment he experiences.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of DJD (arthritis) is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for a Spine Disorder

The Veteran maintains that he has a spine disorder that is related to service. 

Initially, the Board finds that the Veteran has currently diagnosed DDD and arthritis of the cervical and lumbar spine.  See July 2013 VA examination report.

Next, the Board finds that symptoms of a spine disorder were not chronic in service and did not manifest to a compensable degree within one year following service separation.  Service treatment records include one complaint of back pain in a Report of Medial History dated in October 1968; however, there was no evidence of a chronic disability.  Service treatment records are silent for any treatment or diagnosis of a back condition.  Further, in an April 1979 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's spine was normal.  In the April 1979 Report of Medical History, completed by the Veteran at service separation, the Veteran specifically checked "NO" as to having recurrent back pain.  For these reasons, the Board finds that symptoms of a spine disorder were not chronic in service.

Further, the Board finds that the evidence of record does not demonstrate that arthritis of the spine disorder manifested to a compensable degree within one year following service separation.

Next, the Board finds that symptoms relating to the Veteran's currently diagnosed spine disorder have not been continuous since service separation.  Post-service treatment records show that the Veteran was treated for lumbar subluxation beginning in 1992, more than 10 years following service separation.  The Veteran was diagnosed with arthritis during the July 2013 VA spine examination, also many years after service separation.  The Board finds the history presented by the Veteran to medical providers after service, which includes an absence of complaint of lumbar spine symptomatology for approximately 10 years after service separation, to be highly probative.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed numerous other claims for service connection, but did not mention a spine disorder or symptoms at any time prior to his current claim.  The Veteran has previously filed claims for hypertension, a right elbow disorder, a wrist disorder, a prostate disorder, erectile dysfunction, a knee disorder, and a foot disorder.  Despite these other claims for service connection, the Veteran did not report a spine disorder or symptoms at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a spine disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a spine disorder in service and a lack of symptomatology at the time he filed the other claims.

Next, the Board finds that the allegations by the Veteran of continuity of symptomatology of a spine disorder have been inconsistent and therefore not credible.  In an August 1996 chiropractic treatment record, it was noted that the Veteran was seen, in part, for cervical and thoracic pain and discomfort that was purportedly related to an in-service injury.  The Veteran was diagnosed with chronic posttraumatic cervical and thoracic subluxations and kyphoscoliosis with associated degenerative changes.  However, prior to 1996, private treatment records reflect no complaints or diagnoses of a spine disorder.  For example, in an August 1988 private treatment record, the Veteran was seen for a general checkup.  During the evaluation, the Veteran reported that he was "quite active."  It was indicated that the Veteran exercised regularly, walked 2-3 miles twice a day, and stated that he ran at least 1/4 mile each time he exercised.  The Veteran denied numbness, tingling, weakness, or "back problems."  In a September 1995 private treatment record, a physical examination of the Veteran's back was negative for any findings.  Further, in a September 2010 physical therapy treatment note, it was indicated that the Veteran's low back pain and radiculopathy was of unknown etiology.  

The Board finds that the Veteran's treatment records, made while receiving medical treatment, are more probative than the Veteran's statements made pursuant to a claim for VA compensation benefits because the Veteran had incentive to provide an accurate medical history in order to receive good treatment. See Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

Next, the Board finds that the Veteran's spine disorder is not etiologically related to service.  The evidence includes a July 2013 VA spine examination.  The examiner diagnosed the Veteran with lumbar disc herniation and DDD of the cervical spine.  X-rays also showed arthritis of the lumbar spine and cervical spine.  During the evaluation, the Veteran reported that he first noticed pain in the lumbar area when working in a pharmacy in service in 1957 due to standing on concrete floors for long hours.  When he stopped having to stand in the hospital pharmacy, and worked as an educational service officer beginning in 1980, the Veteran reported that his pain was less noticeable.  It would return if he had to stand for a long time.  

The examiner then opined that the Veteran's spine conditions were less likely than not incurred in or caused by service.  Regarding the cervical spine, the examiner indicated that the Veteran had no functional cervical spine limitation.  During service, it was noted that the Veteran was seen in September 1962 for a neck strain while playing football.  No other documentation of ongoing neck problems while on active duty were of record.  Reports of medical history and examinations from 1969, 1973, 1977, and 1979 were silent for any neck pathology.  Further, the Veteran had been treated for neck subluxation since 1992, which was 13 years after military service.  Other than the one acute trauma to the neck, there was no other evidence of ongoing neck problems during military service or within one year thereafter.  As such, the examiner indicated that the weight of the medical evidence was against prolonged standing causing neck pathology.

Regarding the lumbar spine, the September 2013 VA examiner indicated that the Veteran had a complaint of back pain associated with urinary symptoms in March 1967; however, this was noted to be a common finding due to the referred pain, but did not indicate back pathology.  Further, on a periodic physical examination in October 1968, the Veteran self-reported recurrent back pain; however, a physical examination done at that time was normal for back pathology.  Five months later, during a periodic physical examination, the Veteran denied any back pain.  Progress notes dating back to the 1980s were silent for back pathology and indicated no back problems as seen in an August 1988 note.  The examiner further indicated that the Veteran had been treated for lumbar subluxation since 1992, which was 13 years after military service.  There was also no documentation of trauma to the lower back  and there was no other evidence of ongoing back problems during military service or within one year thereafter.  The weight of the medical evidence was also noted to be against a finding that prolonged standing caused back pathology.

The Veteran submitted a statement dated in June 2015 from Dr. A. C., the Veteran's treating physician.  Dr. A. C. noted that the Veteran had degenerative lumbar and cervical disc disease and osteoarthritis.  This, according to Dr. A. C., was the result of "chronic wear and tear over years of working and living."  It was further noted that, "certainly his years in the military hospital pharmacy standing 10-12 hours over 23 years would have contributed to the compression of the discs, the arthritis of the spine, the degenerative disc disease, along with everything else that occurred during his life." 

The Board finds the June 2015 medical opinion from Dr. A. C. to be of limited probative value.  It does not appear that the Dr. A. C. reviewed the claims file, to include service treatment records or post-service medical records.  Here, review of service and post-service records is critical to obtaining a full picture of the Veteran's medical history, as, since discussed above, there were many years where he denied having any back problems, both during and after service.  Further, a rationale for the opinion stated was not provided-i.e., how standing contributed to compression of the discs and arthritis of the spine.  

Instead, the Board finds that the July 2013 VA medical opinions adequately address the question of whether the Veteran's spine disorders were incurred in or are otherwise related to service.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, conducted a physical examination of the Veteran's spine, and provided an opinion supported by a well-reasoned rationale.  

The Board has also considered the Veteran's contentions that his currently diagnosed spine disorders are etiologically related to service.  The Board finds, however, that the Veteran's statements regarding continuous spine symptoms since service to be inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's own more contemporaneous histories, including for treatment purposes.  As such, his statements are afforded little probative weight. Further, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of the spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  DDD, and arthritis are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (e.g., MRI and/or x-ray), and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's spine disorders is a complex medical question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current spine disorders and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Right Wrist and Finger Disorders

In his November 2009 claim, the Veteran indicated that his right elbow disability was affecting his wrist and fingers.  The Veteran does not contend, and the evidence does not otherwise suggest, that his finger and wrist disorders are directly related to service.  As such, the Board will only consider whether the service-connected right elbow disability caused or aggravated the right wrist and right hand/finger disorders.

In this regard, the Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran was afforded a VA examination in May 2010.   The examiner indicated that the Veteran had minimal degenerative changes of the base of first metacarpal (wrist) and a moderate degree of osteoarthritic changes involving the DIP joints, most pronounced in the second and third digits (hand/fingers).  The PIP joint showed minimal degenerative changes.  The examiner opined that the Veteran's disorders were not secondary to the right elbow arthralgia disability.  In support of this opinion the examiner indicated that there was no credible medical literature that supported a finding that an injury to the elbow would result in degenerative changes in other joints of the same or the unaffected arm or hand.  Further, the examiner indicated that there were degenerative changes noted bilaterally, which would indicate a normal aging process.

The remaining medical evidence of record, to include service treatment records and post-service treatment records, does not provide any indication that the Veteran's right wrist and/or finger disorders are caused or aggravated by the service-connected right elbow disability.

The Board has also considered the Veteran's contentions that his currently diagnosed wrist and finger disorders are related to his right elbow disability.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of the wrist and fingers, to include degenerative changes.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Degenerative changes involving the joints is a medically complex disease process because of its multiple possible etiologies (such as age), requires specialized testing to diagnose (e.g., MRI and/or x-ray), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current wrist and finger disorders and his service-connected right elbow disability.  For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a wrist and finger disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Analysis for Right Elbow Disability

The Veteran maintains that his right elbow disability is more severe than what is contemplated by the currently assigned 10 percent disability rating. 

The Veteran is in receipt of a 10 percent rating for the right elbow disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major forearm ratings are applicable.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id., Diagnostic Code 5003.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07  (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5206 for limitation of flexion of the forearm, a 0 percent rating is assigned when flexion of the major forearm is limited to 110 degrees; a 10 percent rating is assigned when flexion of the major forearm is limited to 100 degrees; a 20 percent rating is warranted for flexion of the major forearm limited to 90 degrees; a 30 percent rating is warranted for flexion of the major forearm limited to 70 degrees; a 40 percent rating is warranted for flexion of the major forearm limited to 55 degrees; and a 50 percent rating is warranted for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207 for limitation of extension of the forearm, a 10 percent rating is assigned when extension of the major forearm is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  Id. 

Diagnostic Code 5208 provides for a 20 percent evaluation where flexion of the forearm is limited to 100 degrees and extension to 45 degrees.  Id.  

Flexion of the elbow to 145 degrees is considered full and extension to 0 degrees is considered full.  See id., Plate I (2015).

Further, as noted above, when the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's right elbow condition more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5003 for the entire initial rating period.

The Veteran was afforded a VA examination in February 2010 to assist in determining the severity of his elbow disorder.  During the evaluation, the Veteran reported that he had constant pain in his elbow.  Increased pain was noted to occur without any particular activity.  Flare-ups were noted to occur between every two weeks and as frequent as three times per week.  Upon physical examination, it was noted that there was no objective evidence of pain with active motion on the right side.  Flexion of the elbow/forearm was from 0 to 125 degrees.  Extension was from -125 to 0 degrees.  Right pronation was 0 to 80 degrees.  Right supination was from 0 to 85 degrees.  There was no evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion testing.  There was no ankylosis noted of the elbow.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for any part of the rating period.  The evidence of record shows that the Veteran, at worst, had right elbow flexion to 125 degrees and extension to 0 degrees during the February 2010 VA examination, which does not approximate limitation to 90 degrees of flexion, 75 degrees of extension, or 100 degrees of flexion and 45 degrees of extension, as needed for a higher (20 percent) rating.  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5206, 5207, and 5208 for limitation of flexion and extension of the right elbow.  38 C.F.R. § 4.71a. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, specifically the additional limitations of motion due to pain.  As noted above, the Veteran had near full range of motion during this appeal period even with consideration of pain that limits motion.  The Board finds that, even with consideration of functional loss due to pain, such findings, in the context of ranges of motion measures and other evidence, show that the overall disability picture has not more nearly approximated limitation to 90 degrees of flexion, 75 degrees of extension, or 100 degrees of flexion and 45 degrees of extension, as described for a higher 20 percent rating for any part of the initial rating period.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 206.  The February 2010 VA examiner also indicated that there was no evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion testing.  Based on the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5206, 5207, or 5208 for the Veteran's right elbow disability for any part of the rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that that no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the forearm.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5205 does not apply.  There is also no evidence of flail joint of the elbow or impairment of the radius or ulna, the Board finds that Diagnostic Codes 5209, 5210, 5211, and 5212 do not apply.  

Diagnostic Code 5213 provides disability ratings for impairment of supination and pronation.  Initially, there is no evidence of loss of supination or pronation due to bone fusion; therefore, the additional provisions of Diagnostic Code 5213 do not apply.  With respect to limitation of supination, a 10 percent disability rating is assigned for limitation of supination of the major arm to 30 degrees or less.  With respect to limitation of pronation, a 20 percent disability rating is assigned for motion lost beyond the last quarter of the arc where the hand does not approach full pronation and a 30 percent disability rating is assigned for motion lost beyond the middle of the arc.  Normal ranges of forearm pronation are from 0 to 80 degrees, and forearm supination is from 0 to 85 degrees.  See 38 C.F.R. § 4.71, Plate I (2014). 

Upon physical examination at the February 2010 VA examination, range of motion testing reflected pronation from 0 to 80 degrees and supination from 0 to 85 degrees.  Based on the above, the Board finds that the weight of the evidence of record does not support a finding that the Veteran's right elbow disability has been manifested to limitation of supination to 30 degrees or limitation of pronation with motion lost beyond the last quarter of the arc where the hand does not approach full pronation; therefore, Diagnostic Code 5213 does not apply.  38 C.F.R. § 4.71a.

Finally, there is no evidence of record of any scars associated with the right elbow disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right elbow disability.  38 C.F.R. § 4.118.

Extraschedular Rating Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right elbow disability for any part of the rating period. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required . In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, compensation service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right elbow disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right elbow has been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion, pronation to 85 degrees, and supination to 80 degrees. 

The schedular rating criteria specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion 5208 (elbow), including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the right elbow disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 3 8 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right elbow disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether the evidence of record reasonably raises the question of whether the Veteran is unemployable due his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  However, in the instant case the Veteran has not contended that he is unemployable due to his service-connected disabilities, and the evidence of record shows that he retired in 1993.  See July 2013 VA examination report.  Under these circumstances, the Board finds that a TDIU claim has not been raised by the record.


ORDER

Service connection for a spine disorder, to include DDD and DJD, is denied.

Service connection for a right hand/finger disorder as secondary to the service-connected right elbow disability is denied.

Service connection for a right wrist disorder as secondary to the service-connected right elbow disability is denied.

A rating in excess of 10 percent for right elbow arthralgia is denied.




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


